—In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated July 8, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The plaintiff submitted sufficient evidence in the form of a physician’s affirmation to create a triable issue of fact as to whether she suffered a significant limitation of use of a body function or system pursuant to Insurance Law § 5102 (d) (see, Moreno v Delcid, 262 AD2d 464; Meyer v Gallardo, 260 AD2d *436556; Lombardi v Columbo, 259 AD2d 524). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.